AlleN, J.,
dissenting: This is an action to recover damages for breach of contract, the plaintiff alleging that the defendant sold him the timber growing upon lands belonging to defendant at $2.25 per thousand feet, and that he refused to permit the plaintiff to cut the timber.
The plaintiff was permitted, over the objection of the defendant, to prove that he was under contract to deliver 800,000 feet of lumber, and that in order to perform his contract he was compelled to buy timber at $4 per thousand feet.
If this evidence was accepted by the jury — and we have no means of knowing that it was not — it shows that the plaintiff had lost on this contract the difference between $2.25 and $4 per thousand feet, or $1,400.
The defendant then offered to prove, in reply to this evidence and for the purpose of showing that it was not necessary for the plaintiff to pay $4 per thousand feet in order that he might perform his contract, that there was available in that community in substantially the same situation and substantially of the same character very much more timber for sale at a price not exceeding $2.25 per thousand feet.
I think this evidence was clearly competent and that its exclusion entitles the defendant to a new trial.